DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 2/2/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-3, 11, 14-15, 17-19, 31-34, 36-38, 40-53 are currently pending.
Claims 1-3, 11, 14-15, 17-19, 31-34, 36-38, 40-53 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 17, 39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
                      





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11, 14-15, 17-19, 34, 37-40, 42-44, 48, 50, 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of WIPO Patent Application Publication No. WO00/67091 to Te-Eni.
As per claims 1, 17, 39, Freeman teaches:
a voice-enabled client device comprising one or more physical processors programmed to execute computer program instructions which, when executed, configure the one or more physical processors to: ([0013] – [0014], “Input device 105 may include any suitable device, or combination of devices, for receiving a voice-based input (e.g., a microphone).”)
receive a natural language utterance of a user; responsive to receipt of the natural language utterance, perform speech recognition on the natural language utterance, via an automatic speech recognizer, to determine one or more words of the natural language utterance ([0013], “According to various aspects of the invention, system 100 may receive a user input, including at least a voice-based user utterance, at an input device 105. The received utterance may be processed by an Automatic Speech Recognizer 110. Automatic Speech Recognizer 110 may generate one or more preliminary interpretations of the utterance using various techniques. For example, Automatic Speech Recognizer 110 may interpret the utterance using techniques of phonetic dictation to recognize a stream of phonemes. Further, Automatic Speech Recognizer 110 may perform post-processing to enhance the preliminary interpretations. For example, Automatic Speech Recognizer 110 may vary interpretations of an utterance, or components of an utterance, from one context to another.)
obtain context information associated with the user; ([0016] – [0017], “Conversational language processor 120 may build long-term and/or short-term shared knowledge in one or more knowledge source. For example, shared knowledge sources may include information about previous utterances, requests, and other user interactions to inform generating an appropriate response to a current utterance. The shared knowledge may include public/non-private (i.e., environmental) knowledge, as well as personal/private (i.e., historical) knowledge. For example, conversational language processor 120 may use context determination module 130 to establish a context for a current utterance by having domain agents 135 competitively generate a context-based interpretation of the utterance (e.g., by scoring possible interpretations and selecting a highest scoring interpretation). As such, agents 135 may model various domains (e.g., navigation, music, a specific user, global users, advertising, e-commerce, etc.), and conversational language processor 120 may interpret and/or respond to a voice-based input accordingly.”)
determine, based on the one or more words of the natural language utterance and the context information, an intent of the user to obtain a portion of content; identify the content based on the determined intent of the user; obtain a portion of the identified content based on the determined intent of the user; ([0037], “For instance, when the user elects to interact with the advertisement, action may be taken based on the interaction in an operation 335. For example, a user may initially request information from a voice-enabled media device (e.g., a satellite radio player) about a song currently playing (e.g., "What is this song?"). In addition to outputting the requested information about the song (e.g., "This song is Double Barrel by Dave and Ansel Collins."), a selected advertisement may enable the user to purchase a ringtone for a mobile phone that corresponds to the song. In this example, the interaction may include a request to purchase the ringtone (e.g., "Yeah, I'll buy that"), and action taken in operation 335 may include completing a transaction for the ringtone and/or downloading the ringtone to the mobile phone.”, The Examiner notes a ringtone is a portion of the content.)
Freeman does not explicitly teach, but Te-Eni teaches:
identifying, based on the one or more words of a single natural language utterance and context information, the content playing on the separate device and obtaining, based on the one or more words of the single natural language utterance and the context information, a copy of the content playing on a separate device, wherein the separate device is different from the voice-enabled client device; (p40 line 4 – p41 line 24, “The system enables phone users to interact with traditionally two-dimensional and one-way media sources, such as radio, television and print media. Thus, radio listeners will be able to buy any song that was recently played, or find out more information about any product, which they have just heard advertised, and interactive radio commercials are made possible…. In the preferred embodiment users may make purchases and conduct financial transactions via the "Get Me" services of the application server 6. The Companion functions as an agent empowered to buy and sell products according to the user's commands. A subscriber may request a copy of today's Howard Stem radio show, or a copy of the song played on the show, or one of the items mentioned in the show or the advertisement played on the show. A natural speech engine in the appropriate speech recognition server 3 processes users' requests. Human voice commands are converted to data forms recognized
by the system, and the users' command is then extracted and processed accordingly.”)
One of ordinary skill in the art would have recognized that applying the known technique of Te-Eni to the known invention of Freeman would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so a device can obtain a copy of the content playing on a separate device results in an improved invention because applying said technique streamlines the process of music discovery and delivery of music from a music service to a mobile terminal, thus improving the overall user convenience of the invention.
As per claims 2, 18, Freeman teaches:
receive a non-voice user input of the user, wherein the non-voice user input is related to the natural language utterance, wherein to obtain the context information, the one or more physical processors are configured to determine the context information based on the non-voice user input; ([0037])
Te-Eni teaches:
a single natural language utterance; (p40 line 4 – p41 line 24)
As per claims 3, 19, Te-Eni teaches:
receive the non-voice user input from a user device that different from and independently operable the voice-enabled client device user device; (p32 lines 17-23)
As per claims 11, 42, Te-Eni teaches:
determine, based on the one or more words of the single natural language utterance and the context information, the intent of the user to dedicate the copy of the identified content; (p40 line 4 – p41 line 24)

As per claims 14, 43, Te-Eni teaches:
cause the copy of identified content to be purchased from a content provider to enable the user to access the content; (p40 line 4 – p41 line 24)
As per claims 15, 44, Freeman teaches:
determine, based on the one or more words and the context information, a purchase of portion of content; ([0037])
Te-Eni teaches:
a single natural language utterance; the purchase option comprising one or more of a buy-to-own purchase option, a pay-to-pay purchase option, or a paid subscription purchase option; and bill the user based on the selection; and bill the user based on the selection; (p40 line 4 – p41 line 24)

As per claims 34, 48, Te-Eni teaches:
identify a cost to obtain rights to the content from a content provider; cause a payment to be provided to the content provider based on the cost; generate a bill based on the payment; cause the bill to be provided to the user; (p40 line 4 – p41 line 24)
As per claim 37, Freeman teaches:
identify a recipient to which the portion of the content is to be transmitted based on the one or more words; and transmit, to the recipient, information that enables the recipient to access the portion of the content; ([0037])
Te-Eni teaches:
receiving a copy of the content based on the single natural language utterance and the context information; (p40 line 4 – p41 line 24)
As per claim 38, Freeman teaches:
identifying, by the computer system, a recipient to which the portion of the content is to be transmitted based on the one or more words; and transmitting, by the computer system, to the recipient, information that enables the recipient to access the portion of the content; ([0037])
Te-Eni teaches:
receiving a copy of the content based on the single natural language utterance and the context information; (p40 line 4 – p41 line 24)
As per claims 40, 50, Freeman teaches:
identify the content being requested by the natural language utterance; ([0037])
Te-Eni teaches:
identify separate first device as playing the content; and request information from the separate device identifying the content; (p40 line 4 – p41 line 24)
As per claims 52-53, Te-Eni teaches:
wherein the single natural language utterance is a single uninterrupted phrase completed before the determination of the intent, identification of the content, and obtaining the copy of the identified content; (p40 line 4 – p41 line 24)


Claims 41, 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of WIPO Patent Application Publication No. WO00/67091 to Te-Eni, and further in view of in view of United States Patent Application Publication No. 20080032622 to Kopra.
As per claims 41, 51, Freeman as modified does not explicitly teach, but Kopra teaches:
capture audio corresponding to the content playing at the separate device and causing a request to identify the content playing on the separate device to be transmitted to a server, wherein the request to identify the content includes the captured audio, receive, from the server, a result of the request to identify the content based on the captured audio, wherein the result of the request to identify the content includes information identifying the content; ([0021] – [0027], “A media source 22 such as a FM radio provides a media sample 24 such as a portion of a song. A mobile station MS 26 or similar such portable device with wireless communication capability, especially wireless telephony capability, receives the media sample 24 for digitizing, processing and transmittal…. The song recognition service 34 compares the original sample with stored samples in the song signature database 36, and seeks to find only one match for the features transmitted by the MS 26 in the song signature database 36…. Once a unique match is found, the recognition service 34 sends a sample identification message (which may also be a not identified message where no match is found) to the MS 26 through the communication service 30. The MS 26 displays the song title and artist on a display user interface UI to inform the user of the name of the song or other media file.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kopra to the known invention of Freeman as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such audio recognition features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to capture audio corresponding to the content playing at the separate device and causing a request to identify the content playing on the separate device to be transmitted to a server results in an improved invention because applying said technique ensures that the correct song is being identified by allowing the user to select and capture the audio of the desired song, thus improving the overall accuracy of the invention.

Claims 31-33, 45-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of WIPO Patent Application Publication No. WO00/67091 to Te-Eni, and further in view of in view of United States Patent Application Publication No. 2010/0076778 to Kondrk.
As per claims 31, 45, Freeman as modified does not teach, but Kondrk teaches:
obtain a subscription option that includes one or more terms that define permitted access to the content in accordance with the subscription option, wherein the subscription option is associated with a payment to maintain the subscription option; and determine that the request to obtain the content should be granted based on the one or more terms, wherein the result of the request includes information indicating the determination that the request to obtain the content should be granted; ([0026], [0055] – [0056], “In one embodiment, the invention pertains to providing and maintaining limited subscriptions to digital media assets. A user entitled to a limited subscription to digital media assets can provide criteria used to identify the limited digital media assets to be made available to the user. The limited digital media assets can be associated with a media asset group. The limited digital media assets made available to the user can vary over time, and thus the delivery of the limited digital media assets can be automatically updated and/or maintained. The limited digital media assets can be delivered to an electronic device, such as a portable electronic device, associated with the user. The user can pay a subscription fee, such as a monthly fee, to have access to the limited subscription.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kondrk to the known invention of Freeman as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content subscription features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide a subscription option to permit access to content results in an improved invention because applying said technique is more cost effective than separately purchasing media items, thus improving the overall user convenience of the invention (Kondrk, [0006]).
As per claims 32, 46, Kondrk teaches:
wherein the one or more terms specify a predetermined number of permitted content items to be obtained or accessed in a given time period, and wherein to determine that the request to obtain the content should be granted, the one or more physical processors are further configured to: determine whether the predetermined number of permitted content items to be obtained or accessed in the given time period have already been used; ([0055] – [0056])
As per claims 33, 47, Kondrk teaches:
wherein to determine whether the request to obtain the content should be granted, the one or more physical processors are further configured to: determine whether the one or more terms specify that obtaining or accessing an unlimited number of content items is permitted under the subscription option; ([0005])

Claims 36, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of WIPO Patent Application Publication No. WO00/67091 to Te-Eni, and further in view of United States Patent Application Publication No. 2008/0010135 to Schrock.
As per claims 36, 49, Freeman as modified does not teach, but Schrock teaches:
wherein the payment comprises a portion of the cost such that the content provider and a service provider that maintains the system share the cost; ([0005], “Consumers may pay for content provided by a service provider through a number of different mechanisms including paying for individual pieces of content and/or subscribing to a service that provides multiple pieces of digital media content (or a continuous stream of digital media content). Likewise, the service providers share their revenue with content providers (either creators or aggregators) via royalty payments or similar payment mechanisms to compensate the content provider for the digital media content that the service provider provides to consumers.”)
One of ordinary skill in the art would have recognized that applying the known technique of Schrock to the known invention of Freeman as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such revenue sharing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so revenue is shared between the content provider and a service provider that maintains the system results in an improved invention because applying said technique ensures that all parties involved in the transaction are fairly compensated.
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20040199387 to Wang discloses a method and system which allows users to identify (pre-recorded) sounds such as music, radio broadcast, commercials, and other audio signals in almost any environment. The audio signal (or sound) must be a recording represented in a database of recordings. The service can quickly identify the signal from just a few seconds of excerption, while tolerating high noise and distortion. Once the signal is identified to the user, the user may perform transactions interactively in real-time or offline using the identification information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685